Citation Nr: 0809095	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-38 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
space narrowing of L4-L5 lumbar spine.

2. Entitlement to service connection for a left foot 
contusion. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1979 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2006, the veteran testified at a hearing before a 
VA decision review officer.

The issue of service connection for a left foot contusion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Intervertebral disc space narrowing of L4-L5 has not been 
shown to be causally related to service.  


CONCLUSION OF LAW

Service connection for intervertebral disc space narrowing of 
L4-L5 lumbar spine is not warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a September 2002 letter, the RO notified the veteran of 
the evidence required to substantiate his service connection 
claims.  This letter explained VA's duty to assist the 
veteran with the development of his claims and advised him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  This letter also 
advised the veteran to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claim

A.  Laws and Regulations - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Discussion

The veteran had active duty service from April 1979 to April 
1988.  
Service medical reflect that the veteran was seen on several 
occasions for treatment of back pain.  In July 1980, the 
veteran was diagnosed with a bruised coccyx after he 
reportedly slipped on oil and fell.  In September 1980, a 
physician noted the veteran's report of back pain of 
approximately one month in duration.  Assessment was muscle 
strain.  Service medical records reflect that the veteran was 
seen with complaints of back pain in October 1980 and January 
1981.  

A report of a January 1981 x-ray noted that the normal lumbar 
lordotic curvature was well maintained.  There was no 
evidence of intervertebral disc space narrowing.  There was 
no evidence of spondylolysis or spondylolisthesis.  
Impression was normal lumbar spine. 

A January 1987 entry in the service medical records reflects 
that the veteran sought treatment for back pain that 
reportedly occurred after lifting road wheels and track pads 
for tanks.  Assessment was a possible pulled muscle.   

The record does not contain any evidence of treatment or 
complaints related to the lumbar spine between the veteran's 
separation from service in 1988 and his claim in June 2002.  

In March 2003, the veteran underwent a VA examination.  The 
VA examiner noted review of the claims file.  The examiner 
diagnosed intervertebral disc minimal lumbar L4-5 disc space 
narrowing, no radiculopathy.  The examiner opined that the 
veteran's current diagnosis is not related to military 
service.  In an August 2007 addendum, the VA examiner stated 
that the veteran's current low back condition is "less 
likely than not" related to service.  The examiner reasoned 
that the veteran's case file and post-service history is void 
of any spinal intervention for more than 15 years. 

The Board notes that the 15-year gap between the veteran's 
separation from service and a diagnosis of a lumbar spine 
disability weighs against his claim.  This absence of 
evidence tends to disprove the claim that the veteran's 
current back disability is related to the back pain reported 
during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000). 

As noted previously, a grant of service connection requires 
medical evidence of (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson, supra.   In this case, the 2003 VA examination found 
no relationship to service, and there are no other medical 
opinions in evidence relating the veteran's current back 
disability to service.

For the reasons discussed above, the Board concludes that 
there is a preponderance of the evidence against the 
veteran's claim for service connection for intervertebral 
disc space narrowing of L4-L5 lumbar spine.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as there is a preponderance of the evidence 
is against the claim, it must be denied.

ORDER

Service connection for intervertebral disc space narrowing of 
L4-L5 lumbar spine is denied.





REMAND

In May 2007, the Board remanded the claim for service 
connection for a left foot contusion.  The Board requested an 
addendum from the podiatrist who performed the April 2003 VA 
examination.  The examiner was asked to provide an opinion as 
to whether it is as least as likely as not that the veteran's 
current left foot capsulitis is related to the left foot 
injury noted during service.  The remand requested that the 
examiner provide a rationale for his opinion.  
  
The physician provided an addendum to the examination report 
in July 2007.   The examiner stated that he reviewed the 
claims file and the April 2003 VA examination report.  He 
stated that there was no change in the original assessment.  
He did not provide a rationale for his opinion.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

A remand is necessary in this case to ensure compliance with 
the instructions of the Board's prior remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to the VA 
examiner who examined the veteran in April 
2003 and request that the examiner provide 
an addendum to the April 2003 examination 
report.  The examiner should indicate in 
the addendum report that the claims file 
was reviewed.  

2.  The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's current 
left foot capsulitis is related to 
dropping a rifle on his left foot during 
service.  The examiner should provide a 
detailed rationale for the opinion.  If 
the examiner determines that a new 
examination is necessary to provide an 
opinion, then such an examination should 
be scheduled.    

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  The case should then be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


